Title: To George Washington from James Rumsey, 24 March 1788
From: Rumsey, James
To: Washington, George

 

Dr General
Shepherds town March 24th 1788

With this you will Receive five pamphlets Respecting My Boat and other plans, the Subject is not handled Quite to my wish as I was Obliged to get a person to Correct my Coppys In Doing which my Ideas in Several places ware new modled but not So much as to Injure the truths I wished to Introduce, But has made Sum things Rather Obscure.
I hope Sir that the nessisaty there was of Such an Explanation being made to the public, will plead my Excuse for Taking the Liberty of Introduceing your name into my Concerns, and Shall Do my best Endeavours to Conduct my Self In Such a manner as in Sum Degree to Deserve the Honor it Does me, you may Rest ashored that all that I have proposed is within my power to perform, I have proven them all Experimentally, and have modles by me Sufisiantly Large to Convince any Compitant Judge (that may Exammon them) of the truth thereof.
Tomorrow morning I throw myself upon the wide world In persuit of my plans, being no longer Able to proceed Upon my Own foundation, I Shall bend My Course for philidelphia where I hope to have it in my power to Convince a Franklin and a Rittenhouse of their Utility, by actual Experiments, as Mr Barnes is to Set out in about ten days after Me with all the Machinery in a waggon and halt at Baltimore untill I write him from philidelphia what Encouragement we may Expect there, if none we will push Immediately for South Carolina.
There is no period in life that Could give me more Satisfaction than to have it in my power to Stop the mouths of the Envious few (I might add Ignorant) that has taken the Liberty to Cast Reflections on the gentlemen that was kind anough To give me Certificates; one of this Discription would have got Roughly handled by the Gentlemen of this place if he had not made a Very timely Escape. I must Say that I am under great Obligations to the gentlemen of this County, on hearing my Intentions to travel, a number of them Vollentarily furnished me with Letters to gentlemen of their acquantances in Different States, and ten of the magistrates has given me a Recommendation that would do Honor to a much worthyer person,1 mention this Sir because I Conceive I am Indebted to you for a great part of

the Zeal they have Shewn Upon this Occation, and Should be ungratefull If I Did not feel the weight of the great obligations I am under To you—you Shall hear from me if I meet with any Occurance that I Conceive is worthy of your Attention—I am Sir with Every Sentiment of Esteem & Regard your much Obliged and Very Hbl. Servt

James Rumsey


P.S. Just as I was Sealing this Letter I Receivd a notice from the Director of the potomack Company that a motion would be made to Recover £20 Sterling of me alreadey Called for. I have Mr Hartshorns Receipt for five Dollars and the Boats the Valuation of which when Passed to be applyed to pay two ten pound Devidends for Winecoop One for me and the Ballance to my Credit with Hartshorn and Co. as I furnished the Boats their Valuation was then £57.12.0 Virginia money as I owed Mr hartshorn & Co. but about £5. there is nearly as much Comeing to me As will Discharge the third & fourth Devidends It is out of my power to pay the 5th Devidend In time must therefore abide by the Cansequences, I have Mr Stuarts Receipt for the Boats which Mr Hartshorn has Seen I Shall have a Statement of the hole forwarded to the Directors as Soon as posable I am &c.

J. Rumsey
